Citation Nr: 1818848	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  14-28 579A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to nonservice-connected pension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and M.F.



ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel


INTRODUCTION

The decedent had active duty for training (ACDUTRA) from September 25, 1973, to February 6, 1974.  He died in September 2013.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2012 determination of the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota, to terminate the decedent's pension.  Jurisdiction was subsequently transferred to the VA Regional Office (RO) in Waco, Texas.  The appellant was subsequently substituted as the claimant.  


FINDING OF FACT

The decedent's period of service from September 25, 1973, to February 6, 1974, was active duty for training; he did not have any other period of active service.


CONCLUSION OF LAW

The criteria for entitlement to nonservice-connected pension benefits have not been met.  38 U.S.C. §§ 101, 1521 (2012); 38 C.F.R. §§ 3.2, 3.3, 3.6 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Applicable Law

In general, pension is payable to a veteran who served in the active military, naval, or air service during a period of war.  38 U.S.C. § 1521; 38 C.F.R. § 3.3.

"Active military, naval, or air service" includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died (a) from injury incurred or aggravated in the line of duty, or (b) from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident during such inactive duty training.  38 U.S.C. § 101(21-24); 38 C.F.R. § 3.6(a). 

"Active duty for training" is defined, in part, as full-time duty in the Armed Forces performed by Reserves for training purposes, or full-time duty performed by members of the National Guard of any State under 38 U.S.C. §§ 316, 502, 503, 504, or 505, or the prior corresponding provisions of law.  38 U.S.C. § 101(22); 38 C.F.R. § 3.6(c).  The term "inactive duty training" is defined as duty (other than full-time duty) performed by a member of the National Guard of any State under 38 U.S.C. §§ 316, 502, 503, 504, or 505, or the prior corresponding provisions of law.  38 U.S.C. § 101(23); 38 C.F.R. § 3.6(d)(4).

II.  Background

In pertinent part, the record on appeal includes August 1973 orders from the State of Kansas Adjutant General's Office stating that the decedent was ordered to ACDUTRA by direction of the Secretary of the Army.

February 1974 special orders from the Department of the Army state that the Secretary of the Army ordered that the decedent be relieved from ACDUTRA and discharged from the Reserve of the Army, effective February 6, 1974.

The decedent's original DD Form 214 indicates that he had a total of 4 months and 10 days of active service in the Army National Guard, from September 25, 1973, to February 6, 1974.  His specialty was 09B00, trainee.  His discharge code was AR 635-200 (Medical).  

Service treatment records corresponding to this period of service show that the decedent was medically discharged as a result of a familial convulsive disorder which was determined to have existed prior to service and not aggravated thereby.  See January 1974 DA Form 8-118, Medical Board Proceedings.  

In April 1974, the decedent submitted an application for VA compensation benefits, seeking service connection for a convulsive disorder.  In connection with the claim, the RO sought verification of his service from the service department.  The RO provided a copy of the decedent's DD Form 214 to the service department in connection with its request for service verification.  

In April 1974, the Chief of the Records Section responded that the decedent's September 25, 1973, to February 6, 1974, service was ACDUTRA.

In unappealed April 1979 rating decision, the RO denied service connection for a convulsive disorder, finding that the condition had preexisted service and had not been aggravated therein.  Multiple subsequent requests by the decedent to reopen the claim were denied on the basis that new and material evidence was not received.  

The decedent was awarded VA nonservice-connected pension from May 26, 1983, through January 1, 1987.  However, such was terminated when it was determined that he had not had the requisite service to qualify him for that benefit.  Entitlement to nonservice-connected pension was reinstated, effective February 1, 2009.  The termination of such led to the instant appeal.

In a statement received in May 2012, the decedent stated that his DD-214 shows total active service of four months, 10 days.  He stated that he went on active duty on September 25, 1973, and received an honorable, medical discharge.

Received on November 14, 2012, were two DD Forms 214.  One was as described above, while the other showed a date of entry of September 25, 1974, and an effective date of separation of February 6, 1967.  Received on November 15, 2012, was a Statement in Support of Claim from the decedent, which stated the two submitted Forms DD-214 showed different lengths of service.

In a Statement in Support of Claim received on November 28, 2012, the decedent conceded that his DD-214 stated that he was released from ACDUTRA back to the Army National Guard of Kansas.  However, he thought that he had been considered as being on active duty while traveling from Fort Polk, Louisiana, back to his Army National Guard assignment in Wichita, Kansas, upon discharge from ACDUTRA.

During the course of the appeal, the decedent died in September 2013.

Received in January 2014 was the submission, by the appellant, of a copy of a June 2000 letter, ostensibly from VA, which stated that the appellant entered onto active duty in the Army on September 25, 1970, and was released from active duty on February 6, 1974.  Such discharge was honorable.  However, the "0" in 1970 appears to have originally been a "3" before a "0" was overlaid.  It is unclear whether this is a printing error or an after-the-fact alteration.

In a Statement in Support of Claim received in September 2014, the appellant stated that she would submit documentation of the decedent serving on active duty during multiple special operations assignments and the decedent being the recipient of a medal of valor.

In September 2014, a letter, ostensibly from VA, dated August 8, 2001, was received.  Such states that the decedent spent six years in the Army Special Forces, was part of an A-Team, spent four years in Vietnam special projects, trained in tactics with the Army Special Forces and the Navy SEALS, was "one of only thirteen 5th degree black belt in Black Dragon Kenpo Karate recognized by the United Kenpo Karate Association" [sic], received the Purple Heart, Bronze, Star, and "POW Mental" [sic], and served in Vietnam, Asia, and Africa.  Such also stated that his last rank was Captain.  The second page states that the decedent "served in Vietnam War in the late 60's and apparently was a POW for sixteen months."

Numerous awards and certificates with the decedent's name were received in October 2014.  Such include Army Special Forces, an A-Team, Sniper School, Jungle Expert Warfare, and Airborne Master.  A card indicating that the decedent was operating under direct orders of the President was also submitted.  The decedent's varying ranks on such certificates indicate that he was enlisted and also an officer on occasion.  Also submitted were ostensibly a diploma from Brighton University indicating that the decedent held the degree of Doctor of Philosophy in Psychotherapy in Behavioral Science, a Full Board Certification of the American Psychotherapy Association, a Clinical Associate certification from the American Board of Medical Psychotherapists, and a Senior Disability Analyst and Diplomate certification from the American Board of Disability Analysts.

VA Requests for information from February 2015 indicate that VA's requests for records corresponding to additional periods of service could not be identified.  Specifically, the service department indicted that records could not be identified corresponding to the period service for the decedent from September 25, 1970, to September 25, 1973.  A February 2015 National Archives search of the Army Casualty Information System for the decedent was also negative for any indication of an additional period of service.

The appellant was afforded a hearing before a Decision Review Officer (DRO) in June 2015.  A summary is of record.  It states that the appellant contended that the decedent's death was due to his service because that is what he had told the appellant.  The appellant's representative explained that the decedent had been awarded pension and not service connection.  The DRO explained that the decedent had been awarded pension, but when he appealed the reduction of the pension due to income, VA performed a closer review of the case and determined that entitlement to pension had been erroneously awarded because the decedent did not have any active duty service.  Rather, he performed basic training and was transferred back to the reserves.

A completed October 2015 VA Request for Information response indicates that a record could not be identified for the decedent based on the information furnished regarding service from June 12, 1967, to September 25, 1973.  An October 2015 letter from VA explained to the appellant that the National Personnel Records Center (NPRC) was unable to locate a record of any service performed by the decedent from June 12, 1967, to September 25, 1973.

The appellant was afforded a video hearing before the undersigned in May 2017.  M.F. was present and also offered testimony.  A transcript is of record.  The appellant testified that the decedent told her that he was in service for the requisite amount of time to be eligible for pension and that she thus was entitled to such pension.  M.F. argued that the appellant was entitled to pension because she has relied on what the decedent told her about his service.  The decedent and the appellant married in 2009 and the appellant did not know the decedent at the time of the service in question.  M.F. stated that she has assisted the appellant with the claim and that she and the appellant were surprised to have been told that some documents were fraudulent.  M.F. reported that she received a copy of the decedent's DD-214 from VA which indicated six years, seven months, and 18 days of service.  M.F. noted that there were multiple Forms DD-214 and that she received copies of all from VA when a copy of the claims file was received.  A June 2000 letter from VA indicating service from September 25, 1970, to February 6, 1974, was also referenced.  The representative explained that the appellant felt she was entitled to pension because VA provided her inaccurate information which showed that the decedent was in service longer than he actually was.

III.  Analysis

As set forth above, the service department has indicated that the decedent's service from September 25, 1973, to February 6, 1974, was a period of ACDUTRA.  No additional periods of active service have been identified.  

Although the decedent received a medical discharge from this period of ACDUTRA, both the service department and VA have determined that the disease for which the appellant was discharged was not incurred in or aggravated in the line of duty.  Thus, because the decedent was not disabled from, and did not die from, a disease or injury incurred in or aggravated by the line of duty, such ACDUTRA does not qualify as active military, naval, or air service.  38 U.S.C. § 101(21-24); 38 C.F.R. § 3.6(a).  As such, pension cannot be awarded based upon such service.  38 U.S.C. § 1521; 38 C.F.R. § 3.3.

Moreover, service connection was never established for any disability due to disease or injury incurred in or aggravated by such period of ACDUTRA.  Neither was service connection established for a disability due to injury incurred in or aggravated by any period of inactive duty training, or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident during such training.  

With respect to the additional claimed periods of service, the Board has considered the additional documentation submitted by the decedent and the appellant as described above.  Although VA may accept evidence submitted by a claimant as evidence of service for purposes of establishing entitlement to pension without verification from the service department, the evidence must meet the specific criteria set forth in 38 C.F.R. § 3.203.  For example, the evidence must be a copy of an original document issued by the service department and, in the opinion of VA, must be genuine and contain accurate information.  If the documents submitted do not meet these requirements, VA must request verification from the service department.  

In this case, the documents submitted by the decedent and the appellant do not meet the requirements of section 3.203.  As set forth above, many of the documents were not issued by the service department.  The documents which were issued by the service department do not appear to be genuine.  For example, the DD Forms 214 described above have been altered to contain significant discrepancies, including the decedent's purported rank and duty station.  Additional discrepancies have been set forth below.  Thus, absent acceptable evidence, the Board must rely on the verification of the decedent's service from the service department.  As set forth above, the nature of that verified service does not qualify the decedent for VA pension benefits.  

In reaching its decision, the Board has considered the arguments raised by the appellant.  With respect to contentions made during the May 2017 Board hearing about receiving inaccurate documents from VA and relying on such, when a copy of the claims file was provided to the appellant, such included copies of all previously submitted documents, whether or not such documents were genuine when submitted to VA.  Association of a document with a VA claims file is not tantamount to a VA decision that a particular document is genuine.  Rather, if a falsified document is submitted to VA, such will be associated with the relevant claims file; and if a copy of such claims file is later provided, a copy of such falsified document would thus be included.

With respect to M.F.'s claim that the certified copy of the DD-214 showing six years of service came from VA, a review of the claims file indicates that a copy of such altered DD-214 was first received by VA on November 14, 2012.  The first copy of such altered DD-214 with a certification stamp was received on February 24, 2014.

These altered Forms DD-214 suggest that the decedent may have served for a longer period than September 25, 1973, to February 6, 1974.  However, the date of entry into service reads September 25, 1974, while the effective date of the DD-214 (i.e. release from active duty) was February 6, 1967, approximately seven and a half years prior to the date of entry, rendering the document of little probative value.  With regard to creditable service for basic pay purposes noted on the document:  (1) net service during such period was four months, 10 days; (2) other service totaled three months, eight days; and (3) but total service now was six years, seven months, 18 days.  Total active service was four months, 10 days, as on the unaltered Forms DD-214.  His specialty was still 09B00, trainee.  

On the altered Forms DD-214, there was no foreign and/or sea service, although the apparently fraudulent awards, certificates, and VA letter also submitted suggest that the decedent served in the Republic of Vietnam.

The Board observes that the "4" in the effective date box of the altered Forms DD-214 appears to have been partially removed, while a "6" was inserted in front of the "7."  Likewise, the "0" in total creditable service for basic pay purposes has been replaced by a "6."  The "3" in date of entry has been replaced by a "4."  The Board further observes that these alterations to the decedent's DD-214 were made using a different typeface than was used elsewhere on the DD-214.

As such clearly altered Forms DD-214 were first submitted while the decedent was still alive, it is unclear whether the source of the altered DD-214 was the decedent himself, the appellant, and/or M.F.  During her May 2017 hearing, the appellant and her daughter testified that they had simply submitted documents that had been in the decedent's possession.  

Regardless, the altered Forms DD-214 still would not warrant the award of nonservice-connected pension, even if accurate, because, although total creditable service for pay purposes was six years longer, there was no change to the decedent's total active service, which still totaled four months, 10 days.  The service department had already determined that such four months, 10 days of service was ACDUTRA.

Copies of the altered DD-214 contain a certification that such is a true and exact copy of either an original document or a copy issued by the service department or a custodian of records.  However, it is unclear whether such certification was present before the alterations were made, or whether such was also forged.

The Board observes that, in January 2009, the decedent himself reported that he served in the Army from September 25, 1973, to February 6, 1974.  See Form 21-527, Income-Net Worth and Employment Statement, received in January 2009.

On a Form 21-527 received in June 2008, the decedent reported that he had been disabled since 1975.  He indicated that he had begun to receive monthly benefits in 1975 in the amount of $546.  He also reported that his only source of income was $546 monthly from the Social Security Administration.  As the submitted certifications and diplomas are dated in the 1990s, this raises additional questions regarding the credibility of such certifications and diplomas.  

Regardless of whether the appellant had knowledge that many submitted documents may have been forgeries, her reliance on those documents or the assurances of the decedent that he was entitled to pension do not provide a basis to award the benefit sought.  The Board is bound by the applicable law and regulations and is without authority to grant benefits on an equitable basis.  38 U.S.C. §§ 503, 7104(c).  No equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress.  See OPM v. Richmond, 496 U.S. 414, 434 (1990).

While the Board regrets any confusion caused by the two previous erroneous grants of pension, as explained above, the decedent did not have the requisite service to render him eligible for an award of pension.  


ORDER

Entitlement to nonservice-connected pension is denied.




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


